Case 1:18-cv-01375-PLM-RSK ECF No. 10 filed 06/11/20 PageID.1235 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT EARL GEE, #452903,                         )
                       Petitioner,                )
                                                  )       No. 1:18-cv-1375
-v-                                               )
                                                  )       Honorable Paul L. Maloney
CONNIE HORTON,                                    )
                            Respondent.           )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Robert Gee filed a petition for habeas relief under 28 U.S.C. § 2254. The magistrate

judge issued a report recommending this Court deny the relief requested. (ECF No. 8). Gee

filed objections. (ECF No. 9.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       Important to this Court’s consideration of the issues raised, as noted by the magistrate

judge, Gee has already litigated the very issues raised here in the state courts. (R&R at 4

PageID.1218.) The magistrate judge found, and Gee did not object to the finding, that Gee

and trial counsel met more than a dozen times prior to trial. (Id. at 14 PageID.1228.) While
Case 1:18-cv-01375-PLM-RSK ECF No. 10 filed 06/11/20 PageID.1236 Page 2 of 3



represented by counsel, Gee had a Ginther hearing following his trial where he presented

the two issues raised here. After testimony from trial counsel and defendant, who disagreed

about the scope of their pretrial discussions of the relevant issues, the trial court found that

defendant had not met his burden. Gee then presented the two issues to the Michigan Court

of Appeals. The trial court and the Michigan Court of Appeals both found that trial counsel’s

performance did not fall below the constitutional threshold.

       The Court has reviewed the record de novo and wholly agrees with the conclusions

in the report and recommendation. Gee’s objections are overruled. This Court must accept

the factual determinations made by the Michigan Court of Appeals. To the extent he

presented evidence to the trial court, and that court did not agree with Gee, Gee has not

presented clear and convincing evidence that the state courts’ factual determinations were

wrong. Gee has not demonstrated that the Michigan Court of Appeals relied on a rule of

law that was contrary to clearly established federal law.

       Even if Gee could establish cause (ineffective assistance of counsel), he has not

established prejudice. Gee proclaims that the outcome would have been different, without

addressing the weight of the evidence against him. As described by the Michigan Court of

Appeals, there were four people in the car when the two rounds of shots occurred. Gee was

one of the individuals. The other three individuals all testified at trial and all identified Gee

as the shooter. Whether in front a judge or a jury, and regardless of whether Gee testified

in his defense, the testimony of the three passengers was compelling evidence against Gee.

       The Court ADOPTS the Report and Recommendation (ECF No. 8) as the Opinion

of this Court.


                                               2
Case 1:18-cv-01375-PLM-RSK ECF No. 10 filed 06/11/20 PageID.1237 Page 3 of 3



       Separate from consideration of the objections, the Court has reviewed the record for

the purpose of determining whether to issue a Certificate of Appealability. See Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). The Court concludes reasonable jurists would not

disagree with the manner in which this Court has resolved the issues. For both issues, the

Michigan Court of Appeal’s decision was not an unreasonable application of clearly

established federal law. And, even if reasonable jurist might disagree about trial counsel’s

performance, reasonable jurist would not disagree that Gee has not demonstrated prejudice

from counsel’s performance. Therefore, the Court DENIES a Certificate of Appealability.

       IT IS SO ORDERED.

Date: June 11, 2020                                         /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge




                                             3
